internal_revenue_service number info release date index number ------------------------- ---------------------- ---------------------------------------- - department of the treasury washington dc person to contact ------------ id no ------------- telephone number --------------------- refer reply to cc psi b01 - genin-150275-03 date nov ------------------------- taxpayer dear sir or madam we are responding to a letter on behalf of the taxpayer dated date requesting a late s election effective for taxable_year although we are unable to respond to the request as submitted this letter provides useful information relating to the request according to the information provided the taxpayer claims that it filed an s election in the service_center however does not have a record of receiving such an election the taxpayer filed its first s return for late and without an extension of time therefore revproc_97_48 does not apply in the case as the effective date sought is in revproc_98_55 and revproc_2003_43 do not apply either to obtain relief the taxpayer may request a private_letter_ruling announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2003_1 copy enclosed in addition revproc_2003_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in ' b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income and refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room by way of introduction the irs has a small_business website which provides information and various useful links visit this special site at www irs gov smallbiz additionally you can order a single free copy of the small_business resource guide cd-rom by calling the cd-rom provides critical tax information including forms instructions and publications as well as valuable information from a variety of government agencies non-profit organizations and educational institutions we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2003_1
